DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 14-19 (17-19 via dependency) recite “closing means configured for being actuated”. A review of specification shows that Applicant recites “bolts or screws” as exemplary means therefore a structure sufficient to close the longitudinal cut will be interpreted as bolts or screws or the like will be used when rejected the claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0056481 (Mafi hereinafter) in view of US 2013/0140933 (Katsuhisa hereinafter).
Regarding claim 1, Mafi teaches a compressor unit (Figures 1-7) that discloses a rotary compressor (Compressor 20) having: a compression element (inherent for the compressor 20), motor (a motor will be within the housing to drive the compressor) connected to said compression element to actuate it, a control device connected to said motor (Control Box 22), for driving it at a variable speed (speeds such as stop and go as well as others are anticipated by the control 22); a housing (Exterior of 20 per Figure 1) which encloses said motor and said compression element and which comprises a side wall (Internal side of the housing of 20); said compressor unit also comprising an operating shell (Shell 40) covering said housing and in thermal contact with said side wall (there is a thermal contact present between the inside of 20, through 20 then to 40); said operating shell (40) being configured in such a way as to dissipate heat transmitted to it by said housing (Broadest reasonable interpretation allows some form of heat to be transferred away) and in such a way as to contrast the transmission through it of 
Mafi is silent with respect to the motor being a brushless motor.
However, Katsuhisa teaches an air conditioner (¶ 6) that discloses the use of a brushless motor having a stator and a rotor (¶ 33). The resultant combination would be such that the inner rotor motor shown by Katsuhisa would allow for the stator 5 to be mounted to the inner side wall of Mafi.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple substitution by replacing the motor of Mafi with the brushless motor of Katsihisa to minimize debris while improving motor performance. 
Regarding claim 2, Mafi’s modified teachings are described above in claim 1 where Mafi further discloses a base (Figure 1 a mounting base must be on 20 due to 20 being mounted to 18 per ¶ 37 of Mafi), for resting on a supporting surface (Surface 18), said base being fixed to a lower wall of said housing (Bottom of 20); said operating shell (40 of Mafi) being configured in such a way as to cover an upper wall of said housing and said side wall (Figures 2-4 show 40 with the ability to cover the side wall and top wall of 20).
Regarding claim 3, Mafi’s modified teachings are described above in claim 2 where Mafi further discloses that said operating shell (40) is in thermal contact with the upper wall of said housing (Per the shell 40 contacting the housing the compressor, some form of thermal transmission must occur).
Regarding claim 4, Mafi’s modified teachings are described above in claim 2 where Mafi further discloses an operating layer made of sound absorbent foam-type material having a first face in thermal contact with said side wall and/or with said upper wall of said housing (Under the broadest reasonable interpretation, the inner most layer 84 as seen in Figure 5  of Mafi is a 
Regarding claim 5, Mafi’s modified teachings are described above in claim 3 where Mafi further discloses an operating layer made of sound absorbent foam-type material having a first face in thermal contact with said side wall and/or with said upper wall of said housing (Under the broadest reasonable interpretation, the inner most layer 84 as seen in Figure 5  of Mafi is a vinyl based foam [¶ 47] that is in thermal contact [not direct thermal contact] with the side wall and top wall of the compressor).
Regarding claim 8, Mafi’s modified teachings are described above in claim 4 where Mafi further discloses said operating shell (Mafi 40) comprises a structural wall (Outer wall 82) made of metallic material or rigid polymeric material (¶ 46 details the use of PVC which is being interpreted as being rigid), which covers a second face of said operating layer (¶ 47 discloses that internal layers 84/86 can be one layer therefore the layer 82 is covering the second face opposed to the first face of 84). 
Claims 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0056481 (Mafi) in view of US 2013/0140933 (Katsuhisa) and further in view of US 7549505 (Kawar hereinafter).
Regarding claim 6, Mafi’s modified teachings are described above in claim 4 but are silent with respect to said sound absorbent foam-type material comprises a melamine resin foam.
However, Kawar teaches sound enclosure that discloses the use of a melamine resin foam to insulate a sound producer machine (Column 5 Lines 4-7).

Regarding claim 7, Mafi’s modified teachings are described above in claim 5 but are silent with respect to said sound absorbent foam-type material comprises a melamine resin foam.
However, Kawar teaches sound enclosure that discloses the use of a melamine resin foam to insulate a sound producer machine (Column 5 Lines 4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vinyl foam of Mafi with the melamine resin foam of Kawar by a simple substitution to obtain the well known and predictable results of auditory insulating a noise producing device.
Regarding claim 9, Mafi’s modified teachings are described above in claim 6 where Mafi further discloses said operating shell (Mafi 40) comprises a structural wall (Outer wall 82) made of metallic material or rigid polymeric material (¶ 46 details the use of PVC which is being interpreted as being rigid), which covers a second face of said operating layer (¶ 47 discloses that internal layers 84/86 can be one layer therefore the layer 82 is covering the second face opposed to the first face of 84).
Regarding claim 10, Mafi’s modified teachings are described above in claim 7 where Mafi further discloses said operating shell (Mafi 40) comprises a structural wall (Outer wall 82) made of metallic material or rigid polymeric material (¶ 46 details the use of PVC which is being interpreted as being rigid), which covers a second face of said operating layer (¶ 47 discloses .
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0056481 (Mafi) in view of US 2013/0140933 (Katsuhisa) and further in view of US 2005/0274569 (Seel hereinafter)
Regarding claim 11, Mafi’s modified teachings are described above in claim 9 where Mafi further discloses said structural wall (Wall 82 of Mafi) comprises:  a tubular jacket (wall 82 is tubular in Shape per the disclosed Figures of Mafi), configured for retaining said operating layer (Evident from Figures 4 and 5 of Mafi) in thermal contact with the side wall of said housing (Under the broadest reasonable interpretation, the wall 82 is in contact with 84 and 80 therefore in thermal contact with the side wall of the compressor) and having an upper edge (Top edge for cap 44); a cap (Cap 44) configured for being superposed on the upper wall of said housing (Evident from Figures 2-4 of Mafi).
Mafi is silent with respect to the cap having a collar shaped to match the upper edge of said jacket for being joined to the latter by means of a shape coupling.
However, Seel teaches a compressor with a protective enclosure that discloses a cap having a collar shaped to match the upper edge of said jacket for being joined to the latter by means of a shape coupling (Figure 28 shows the effective cap featuring a collar to cover the effective jacket to create the desired shape coupling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap and jacket of Mafi with the cap and jacket coupling of Seel to have the cap enclose the jacket in place of the jacket enclosing the cap to allow since it has been held that a mere reversal of essential working parts of a device involves only routine skill in the art. In re Einstein
Regarding claim 14, Mafi’s modified teachings are described above in claim 11 where Mafi further disclose that said jacket has a longitudinal cut which extends between said upper edge and a lower edge (Slit seen so 40 can be wrapped around 20 per Figures 2-4 of Mafi) and is deformable for being fitted on said housing and removed from it (¶ 41-45); there being closing means configured for being actuated so as to exert on said jacket a stress aimed at closing said longitudinal cut , for tightening said jacket on said operating layer (Hook and Loop 60 per ¶ 43-44).
Claims 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0056481 (Mafi) in view of US 2013/0140933 (Katsuhisa) in view of US 7549505 (Kawar) and further in view of US 2005/0274569 (Seel).
Regarding claim 12, Mafi’s modified teachings are described above in claim 9 where Mafi further discloses said structural wall 0 (Wall 82 of Mafi) comprises:  a tubular jacket (wall 82 is tubular in Shape per the disclosed Figures of Mafi), configured for retaining said operating layer (Evident from Figures 4 and 5 of Mafi) in thermal contact with the side wall of said housing (Under the broadest reasonable interpretation, the wall 82 is in contact with 84 and 80 therefore in thermal contact with the side wall of the compressor) and having an upper edge (Top edge for cap 44); a cap (Cap 44) configured for being superposed on the upper wall of said housing (Evident from Figures 2-4 of Mafi).
Mafi is silent with respect to the cap having a collar shaped to match the upper edge of said jacket for being joined to the latter by means of a shape coupling.
However, Seel teaches a compressor with a protective enclosure that discloses a cap having a collar shaped to match the upper edge of said jacket for being joined to the latter by means of a shape coupling (Figure 28 shows the effective cap featuring a collar to cover the effective jacket to create the desired shape coupling).
In re Einstein. 8 USPQ 167.
Regarding claim 13, Mafi’s modified teachings are described above in claim 10 where Mafi further discloses said structural wall (Wall 82 of Mafi) comprises:  a tubular jacket (wall 82 is tubular in Shape per the disclosed Figures of Mafi), configured for retaining said operating layer (Evident from Figures 4 and 5 of Mafi) in thermal contact with the side wall of said housing (Under the broadest reasonable interpretation, the wall 82 is in contact with 84 and 80 therefore in thermal contact with the side wall of the compressor) and having an upper edge (Top edge for cap 44); a cap (Cap 44) configured for being superposed on the upper wall of said housing (Evident from Figures 2-4 of Mafi).
Mafi is silent with respect to the cap having a collar shaped to match the upper edge of said jacket for being joined to the latter by means of a shape coupling.
However, Seel teaches a compressor with a protective enclosure that discloses a cap having a collar shaped to match the upper edge of said jacket for being joined to the latter by means of a shape coupling (Figure 28 shows the effective cap featuring a collar to cover the effective jacket to create the desired shape coupling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap and jacket of Mafi with the cap and jacket coupling of Seel to have the cap enclose the jacket in place of the jacket enclosing the cap to allow since it has been held that a mere reversal of essential working parts of a device involves only routine skill in the art. In re Einstein
Regarding claim 15, Mafi’s modified teachings are described above in claim 12 where Mafi further disclose that said jacket has a longitudinal cut which extends between said upper edge and a lower edge (Slit seen so 40 can be wrapped around 20 per Figures 2-4 of Mafi) and is deformable for being fitted on said housing and removed from it (¶ 41-45); there being closing means configured for being actuated so as to exert on said jacket a stress aimed at closing said longitudinal cut , for tightening said jacket on said operating layer (Hook and Loop 60 per ¶ 43-44).
Regarding claim 16, Mafi’s modified teachings are described above in claim 13 where Mafi further disclose that said jacket has a longitudinal cut which extends between said upper edge and a lower edge (Slit seen so 40 can be wrapped around 20 per Figures 2-4 of Mafi) and is deformable for being fitted on said housing and removed from it (¶ 41-45); there being closing means configured for being actuated so as to exert on said jacket a stress aimed at closing said longitudinal cut , for tightening said jacket on said operating layer (Hook and Loop 60 per ¶ 43-44).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0056481 (Mafi) in view of US 2013/0140933 (Katsuhisa) in view of US 2005/0274569 (Seel) and further in view of US 4991406 (Fujii hereinafter).
Regarding claim 17, Mafi’s modified teachings are described above in claim 14 but Mafi is silent with respect to said closing means comprise brackets (34) integral with flaps of said cut (31) and neck-in means which can be actuated to force said brackets (34) against each other.
However, Fuji teaches an air compressor with a casing (Figures 6 and 7) that discloses closing means comprise brackets (Stop members 7) integral with flaps of said cut (Figure 7 where flap equivalents are the body of 3a) and neck-in means which can be actuated to force said brackets against each other (Members 8 per Figure 7).
.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0056481 (Mafi) in view of US 2013/0140933 (Katsuhisa) in view of US 7549505 (Kawar) in view of US 2005/0274569 (Seel) and further in view of US 4991406 (Fujii).
Regarding claim 18, Mafi’s modified teachings are described above in claim 15 but Mafi is silent with respect to said closing means comprise brackets (34) integral with flaps of said cut (31) and neck-in means which can be actuated to force said brackets (34) against each other.
However, Fuji teaches an air compressor with a casing (Figures 6 and 7) that discloses closing means comprise brackets (Stop members 7) integral with flaps of said cut (Figure 7 where flap equivalents are the body of 3a) and neck-in means which can be actuated to force said brackets against each other (Members 8 per Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the closing means of Mafi with the additional closing means of Fuji to ensure that the compressor sound wrapping is securely mounted and will not come undone.
Regarding claim 19, Mafi’s modified teachings are described above in claim 16 but Mafi is silent with respect to said closing means comprise brackets (34) integral with flaps of said cut (31) and neck-in means which can be actuated to force said brackets (34) against each other.
However, Fuji teaches an air compressor with a casing (Figures 6 and 7) that discloses closing means comprise brackets (Stop members 7) integral with flaps of said cut (Figure 7 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the closing means of Mafi with the additional closing means of Fuji to ensure that the compressor sound wrapping is securely mounted and will not come undone.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0118000 (Chae hereinafter) in view of US 2005/0056481 (Mafi) and further in view of US 2013/0140933 (Katsuhisa).
Regarding claim 20, Chae teaches a refrigerator (¶ 1) that discloses a frame (Frame inside the refrigerator shown in Figure 1), and operating structure (Internal shelves/cooling space of the refrigerator) fixed to said frame and defining at least one compartment (Inherent feature of the refrigerator) configured for housing food and/or drink to be cooled (¶ 1-20,  a refrigerating device (Compressor 600, condenser 400, cooling fan 500) thermally connected to said at least one compartment (Inherent function for the refrigerator) for cooing it and equipped with a compressor unit (Compressor 600), a cover (130 per Figure 9 and ¶ 71 along with external walls/skinning of the refrigerator) fixed to said frame and equipped with an opening (opening at the bottom of 130 to cover the room 100) facing said compartment (opening faces down therefore allowing access to the compressor while the skin of the refrigerator features an opening for a door to be applied allowing user access) for allowing access, said cover being fixed to said frame and configured for enclosing said refrigerating device and said operating structure (Inherent feature of the cover).
Chae is silent with respect to using the compressor of claim 1.
However, Mafi’s modified teachings are described above in claim 1 where the specific structure of claim 1 is explained in detail.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.